DETAILED ACTION
Response to Amendments
The amendment filed on 9/12/2022 has been entered.  
Claims 21-34 remain pending in the application. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20080308603 of Shelton IV et. al. (henceforth Shelton) in view of USPGP# 20050006432 of Racenet et al. (henceforth Racenet) and in further view of USPGP# 20070043338 of Moll et al. (henceforth Moll).
Regarding claims 21-25, Shelton teaches a surgical instrument (Shelton: 1, 4000), including: 
a shaft (Shelton: 20, 5000, 4030) comprising an articulation joint (Shelton: 4006); 
an end effector (Shelton: 100) rotatable about the articulation joint (Shelton: para 0234), comprising: 
a first jaw (Shelton: 120); 
a second jaw (Shelton: 110) rotatable relative to the first jaw (Shelton: para 0148, 0235); 
a staple cartridge (Shelton: 200) comprising staples (Shelton: 350) removably stored therein; 
a translatable closure member (Shelton: 4040, 4050) configured to move the second jaw into a closed position during a full closure stroke (Shelton: para 0235, 0237); and 
a sled (Shelton: 160) configured to eject staples from the staple cartridge (Shelton: para 0144)
a translatable firing member (Shelton: 5040, 5050, 5060) configured to eject the staples from the staple cartridge during a full staple firing stroke (Shelton: para 0256); 
Shelton teaches that the firing member moves proximally during staple firing stroke and therefore, Shelton does not disclose on the translatable firing member is configured to push the sled distally to eject the staples and wherein the translatable firing member is pushed distally on a proximal end thereof during the full staple firing stroke and wherein said translatable firing member is movable between a proximal position and a distal position.
However, Racenet a similar cable driven surgical instrument (Racenet: 10) comprising a shaft (Racenet: 14), said shaft comprising an articulation joint (Racenet: 233); an end effector (Racenet: 232); a sled (Racenet: 260) and a translatable firing member (Racenet: 264), wherein the translatable firing member is configured to push the sled distally to eject the staples (Racenet: para 0142, please note from the perspective of the clinician, the sled is pushed distally at the proximal end thereof) and wherein the translatable firing member is pushed distally on a proximal end (Racenet: proximal end = see annotated fig. 20, see also para 0142, please note from the perspective of the clinician, the firing member is pushed distally on the inner side of the hole 270) thereof during a full staple firing stroke (Racenet: para 0142) and wherein said translatable firing member is movable between a proximal position and a distal position (Racenet: para 0142) 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton such that the firing member is pushed distally (from a proximal position) during the firing motion as taught by Racenet in order to allow the instrument of Shelton to be used in situations where proximal tissue needs to be stapled first thus increasing the versatility of the instrument. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the direction of travel of the firing member (as taught by the Racenet), since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ 167.
The combination of Shelton and Racenet, as shown above, is silent on said surgical instrument is for use with a robotic system; a drive assembly operatively coupled to a control unit of the robotic system, comprising: a first rotatable driver configured to deliver a first rotary output motion; and a second rotatable driver configured to deliver a second rotary output motion; a first rotatable member operably coupled to the first rotatable driver; a second rotatable member operably coupled to the second rotatable driver; and a third rotatable member operable to rotate the end effector about the articulation joint; wherein the translatable closure member is operably coupled to the first rotatable member; wherein the translatable firing member is operably coupled to the second rotatable member, wherein the second rotatable member is rotated a second number of rotations to move the translatable firing member through the full staple firing stroke.
However, Moll teaches a surgical instrument (Moll: 28) for use with a robotic system (Moll: fig. 2) comprising a drive assembly (Moll: 40) operatively coupled to a control unit (Moll: 2) of the robotic system, said drive assembly comprising: a first rotatable driver (Moll: one of the 44 in fig. 6) configured to deliver a first rotary output motion (Moll: inherent); and a second rotatable driver (Moll: another one of the 44 in fig. 6) configured to deliver a second rotary output motion (Moll: inherent); a first rotatable member (Moll: one of the 86 in fig. 17) operably coupled to the first rotatable driver; a second rotatable member (Moll: another one of the 86 in fig. 17) operably coupled to the second rotatable driver; and a third rotatable member (Moll: another one of the 86 in fig. 17) operable to rotate the end effector about an articulation joint. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Shelton with the drive assembly comprising drive members as taught by Moll in order to allow the surgical instrument to be used with a robotic system, which, in turn allows for remote surgery/stapling of tissue thus improving the versatility of the surgical instrument. 
The combination of Shelton, Racenet and Moll, as shown above, further teaches wherein the translatable closure member is operably coupled to the first rotatable member (The combination of Shelton, Racenet and Moll: in Moll, all drive functions are performed by the various rotatable  members and therefore, when Shelton is modified with Moll, the various rotatable members of Moll will also drive the closure member of Shelton); wherein the translatable firing member is operably coupled to the second rotatable member (The combination of Shelton, Racenet and Moll: in Moll, all drive functions are performed by the various rotatable  members and therefore, when Shelton is modified with Moll, the various rotatable members of Moll will also drive the firing member of Shelton), and wherein the first rotatable member is rotated a first number of rotations to move the translatable closure member through the full closure stroke (Shelton: para 0235, 0237,see fig. 73a-b) wherein the second rotatable member is rotated a second number of rotations to move the translatable firing member through the full staple firing stroke (Shelton: para 256,see fig. 74a-b, Racenet: para 0142) and wherein the second number of rotations is more than the first number of rotations (Shelton: para 0256, see fig. 73a-b and 74a-b and relative threads 4036 of closure member and threads 5060 of firing member).
The combination of Shelton, Racenet and Moll further teaches wherein the second number of rotations is at least 10 times the first number of rotations (Shelton: para 0256, see fig. 73a-b and 74a-b and relative threads 4036 of closure member and threads 5060 of firing member).

    PNG
    media_image1.png
    601
    685
    media_image1.png
    Greyscale


Claims 26-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 20070158385 of Hueil et al. (henceforth Hueil) in view of USPGP# 20120310254 of Manzo et al. (henceforth Manzo).
Regarding claims 26-34, Hueil teaches a surgical instrument (Hueil: 100) including: 
a shaft (Hueil: 104) comprising an articulation joint (Hueil: 110); 
an end effector (Hueil: 12) rotatable about the articulation joint (Hueil: fig. 12), comprising: 
a first jaw (Hueil: 198); 
a second jaw (Hueil: 120) rotatable relative to the first jaw (Hueil: clamping, para 0072-0073); 
a staple cartridge (Hueil: 118) comprising staples (Hueil: 191) removably stored therein; 
a translatable closure member (Hueil: 126) configured to move the second jaw into a closed position during a full closure stroke (Hueil: para 0072-0073); 
a sled (Hueil: 190) configured to eject the staples from the staple cartridge (Hueil: para 0069); and 
a translatable firing member (Hueil: 178) configured to push the sled distally to eject the staples from the staple cartridge during a full staple firing stroke (Hueil: para 0068-0069), wherein the translatable firing member is movable between a proximal position and a distal position (Hueil: para 0068-0069), wherein the translatable firing member is pushed distally on a proximal end (Hueil: rear end of 178 that connects to 172) thereof during the full staple firing stroke; and 
a third rotatable member (Hueil: 205) operable to rotate the end effector about the articulation joint (Hueil: para 0061, 0062, 0066)
wherein the translatable firing member comprises a knife edge (Hueil: 182), wherein the proximal end of the translatable firing member comprises a proximal push surface (Hueil: rear end of 178 that connects to 172), and wherein the proximal push surface is proximal to the knife edge (Hueil: see fig. 9a)
a rigid firing drive member (Hueil: 172) operably coupled to the translatable firing member (Hueil: see fig. 9a), wherein the rigid firing drive member is configured to push the translatable firing member on the proximal end thereof during the full staple firing stroke (Hueil: para 0067-0068) and wherein the rigid firing drive member is further configured to drive the translatable firing member proximally (Hueil: para 0071).
Hueil does not teach the surgical instrument is for use with a robotic system, said surgical instrument comprising a drive assembly operatively coupled to a control unit of the robotic system, comprising: a first rotatable driver configured to deliver a first rotary output motion; and a second rotatable driver configured to deliver a second rotary output motion;  a first rotatable member operably coupled to the first rotatable driver; a second rotatable member operably coupled to the second rotatable driver; and wherein the translatable closure member is operably coupled to the first rotatable member and wherein the first rotatable member is rotated a first number of rotations to move the translatable closure member through the full closure stroke and wherein the translatable firing member is operably coupled to the second rotatable member, wherein the second rotatable member is rotated a second number of rotations to move the translatable firing member through the full staple firing stroke, and wherein the second number of rotations is more than the first number of rotations.
Manzo teaches a surgical instrument (Manzo: 100) (that can be implement as a stapling instrument (para 0071)) for use with a robotic system (Manzo: 1000, 2000, 3000), said surgical instrument comprising a drive assembly (Manzo: 10) operatively coupled to a control unit (Manzo: 1000) of the robotic system, comprising: a first rotatable driver (Manzo: see annotated fig. 4b, (equivalent to 40 of 13/399,391 which is incorporated by reference in para 0048)) configured to deliver a first rotary output motion (Manzo: para 0049-0050, 0064 of 13/399,391); and a second rotatable driver (Manzo: see annotated fig. 4b, para 0049-0050, 0064 of 13/399,391) configured to deliver a second rotary output motion (Manzo: para 0049-0050, 0064 of 13/399,391);  a first rotatable member (Manzo: one of the various gear and pulley systems described in para 0045 and shown in fig. 4a) operably coupled to the first rotatable driver; a second rotatable member (Manzo: one of the various gear and pulley systems described in para 0045 and shown in fig. 4a) operably coupled to the second rotatable driver.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the surgical instrument of Hueil with the drive assembly comprising drive members as taught by Manzo in order to allow the surgical instrument to be used with a robotic system, which, in turn allows for remote surgery/stapling of tissue thus improving the versatility of the surgical instrument.
The combination of Hueil and Manzo, as shown above, further teaches wherein the translatable closure member is operably coupled to the first rotatable member (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable  members and therefore, when Hueil is modified with Manzo, the various rotatable members of Manzo will also drive the closure member of Hueil); wherein the translatable firing member is operably coupled to the second rotatable member (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable  members and therefore, when Hueil is modified with Manzo, the various rotatable members of Manzo will also drive the firing member of Hueil), and wherein the first rotatable member is rotated a first number of rotations to move the translatable closure member through the full closure stroke (The combination of Hueil and Manzo: the number of rotations of first rotatable member of Manzo needed to translate the closure member of Hueil) wherein the second rotatable member is rotated a second number of rotations to move the translatable firing member through the full staple firing stroke (The combination of Hueil and Manzo: the number of rotations of second rotatable member of Manzo needed to translate the firing member of Hueil) and the rigid firing drive member operably coupled to the second rotatable driver (The combination of Hueil and Manzo: in Manzo, all drive functions are performed by the various rotatable  members and therefore, when Hueil is modified with Manzo, the various rotatable members of Manzo will also drive the rigid firing drive of Hueil).
The combination of Hueil and Manzo, as shown above, does not explicitly teach wherein the second number of rotations is more than/is at least 10 times more than the first number of rotations.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the second number of rotations is more than/ is significantly more than/ is significantly more than/ is at least 10 times more than the first number of rotations, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges, in order to optimize clamping and firing of the staples, involves only routine skill in the art.  In re Aller, 105 USPQ 233.

    PNG
    media_image2.png
    595
    701
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments filed on 9/12/2022 have been fully considered:
Applicant’s arguments regarding claims 21, 23 and 25, have been fully considered but are not persuasive. 
Regarding claims 21, 23, and 25, Applicant contends that the sled in Racenet is pulled distally and not pushed distally.  However, “pushed” as defined by Merriam-Webster dictionary is “to press against with force in order to drive or impel” and since the firing cable 274 presses against the hole in the sled in order to drive the sled, the claims as recited are anticipated (https://www.merriam-webster.com/dictionary/push  accessed 9/20/2022).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A./
Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731